Citation Nr: 1145238	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  10-29 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for service connected bilateral hearing loss disability, currently evaluated as 60 percent disabling.

2.  Entitlement to a total disability based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and M.G., spouse



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1944 to June 1946.  

These matters come before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  

In October 2011, the Veteran and a witness (M.G.) testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for bilateral hearing loss disability, evaluated as 60 percent disabling, effective from June 2006.  In a statement received in February 2009, the Veteran stated that he was nervous and that his hearing will not let him operate machinery; therefore he had to quit work.  The RO considered this a claim for TDIU, and also reviewed the Veteran's bilateral hearing loss disability evaluation.  The claims folder includes a VA audiology examination report from March 2009.

At the October 2011 hearing, the Veteran testified that his hearing loss has "gotten worse" in the last couple of years, and worse since the March 2009 VA examination.  (See Board hearing transcript pages 9 and 10.)  The Veteran is competent to testify that he has had an increase in hearing difficulty.  In addition, the Veteran's spouse testified that "in the last couple of years", she has noticed that the Veteran's hearing has gotten worse.  (See Board hearing transcript page 15.)  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As the testimony indicates a perceived worsening in hearing acuity and as last VA examination was more than two years ago, the Board finds that another VA examination to determine the extent of the Veteran's hearing loss disability is warranted.  

The issue of entitlement to TDIU is inextricably intertwined with the issue of entitlement to an evaluation in excess of 60 percent for service-connected bilateral hearing loss disability; therefore, it must also be remanded. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Issue a VCAA notice letter for the issues of entitlement to an increased evaluation for bilateral hearing loss disability in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011), 38 C.F.R. § 3.159 (2011), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

2.  Schedule the Veteran for a VA examination to determine the extent of his service-connected bilateral hearing loss disability.  Perform all necessary diagnostic tests, and report all clinical manifestations in detail.  In addition to dictating objective test results, the examiner should describe the functional effects caused by the Veteran's hearing loss disability.  The examiner should discuss whether the Veteran's hearing loss disability and tinnitus alone, render him unable to secure or follow a substantially gainful occupation.  The Veteran's age and non-service connected disabilities are not for consideration.  

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2011).  

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



